DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The claims 1-20 are presented for examination.

Information Disclosure Statement
Documents listed in the IDS submitted on 1/13/2021 were considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	Claim 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,943,214.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Claims 1-20 of U.S. Patent No. 10,943,214 contain(s) every element of claim 1-20 of the instant application and thus anticipate the claim(s) of the instant application. 

II.	Claims 2, 3-4, 6-9, 12-13 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 11, 14, 16 and 18 of Patent No. 9,842,319.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1-4, 11, 14, 16 and 18 of Patent No. 9,842,319 contain(s) every element of claims 2, 3-4, 6-9, 12-13 and 16-19 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

III.	Claims 2-4, 6-7, 11-12 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6, 19 and 23 of Patent No. 9,092,109.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1-2, 6, 19 and 23 of Patent No. 9,092,109 contain(s) every element of claims 2-4, 6-7, 11-12 and 17-19 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not 

IV.	Claims 2-3, 7, 12 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15 and 24 of Patent No. 8,060,567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1, 15 and 24 of Patent No. 8,060,567 contain(s) every element of claims 2-3, 7, 12 and 17 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

s 1-4, and 6-16 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Vanden Heuvel et al. (U.S. Publication No. 20070150513 A1).
With respect to claim 1, Vanden Heuvel discloses a computer-implemented method, performed on a client system having one or more processors and memory storing one or more programs for execution by the one or more processors, the method comprising: generating an event creation link, the event creation link being associated with an electronic message (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink [generating an event creation link, the event creation link being associated with an electronic message]… Relative terms like "tomorrow", "today" or days of the week (ie. Monday, Tuesday, Wednesday, etc.) are hyperlinked as well. … An additional feature relative to both of the above embodiments, provides for a link to be inserted into the event which can be used to access the complete email from which the event was created, ¶ 15). 
Vanden Heuvel also discloses inferring, using one or more abductive inference rules, a plurality of parameters for an event described in the electronic message that includes event information, the inferred parameters including at least a title, a date, and a time, at least one of the plurality of parameters being unspecified after the inferring (i.e., For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [inferring, using one or more abductive inference rules, a plurality of parameters for an event described in an electronic message that includes event information]. For instance, "September 27.sup.th" is inferred to be within the same year as the message was sent unless the inferred meeting date would fall before the current date, in which case the assumption would be that the meeting will occur in the future (i.e. the next year) rather than the present year (e.g. if an email is sent on December 30.sup.th for a meeting on January 5.sup.th, the reference date inference rule would deem the meeting to be in the next year). It should be appreciated that the RDIR may change to suit the application or situation. It should also be appreciated that when a user selects a hyperlinked relative date/time entry, a display subset of absolute dates in order of probability is generated. The user's selection is entered as the default for future occurrences of the relative term, ¶ 32). 
Vanden Heuvel further discloses displaying, by the client system, a modifiable electronic calendar entry form including the inferred parameters and the at least one unspecified parameter included in the event creation link (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink [displaying, by the client system, a modifiable electronic calendar entry form including the inferred parameters and the at least one unspecified parameter included in the event creation link]. Selecting the time and date hyperlink generates a menu selection, offering a user the ability to create a new event into which the date/time information will be inserted, along with other information extracted from the email [a modifiable electronic calendar entry form including the inferred parameters and the at least one unspecified parameter included in the event creation link]. For example, the subject of the event is extracted from the subject of the email, while the event attendees are taken from the "TO", "CC" and "BCC" fields. Specific date/time information in an email is correlated to a known date/time format in a lookup table and then inserted into the new event. Relative terms like "tomorrow", "today" or days of the week (ie. Monday, Tuesday, Wednesday, etc.) are hyperlinked as well. Using a date/time detector module, relative terms could be translated into specific date/time entries which are inserted into the new event. In one embodiment, the date/time detector module comprises a lexical analyzer and parser to correlate words relating to time and date, to a specific date and time that can be used and recognized by an application, such as a calendar application or tasks application. In an alternate embodiment, an email thread is analyzed by a thread detector module and, if the number of replies in the email thread exceeds a defined threshold, the user is prompted to create an event via a menu selection. Similar to the first embodiment, if the user chooses to create an event, pertinent information such as subject and atttendees is extracted from the email and inserted into the newly created event. An additional feature relative to both of the above embodiments, provides for a link to be inserted into the event which can be used to access the complete email from which the event was created, ¶ 15.  Recurring calendar entries can also be inferred if a range of dates is detected. In order to handle situations where ambiguity arises, a default convention is established. For example, the statement "Monday to Friday" could be considered a single event with a duration of days, or five separate events occurring daily starting Monday and ending Friday. In such cases a default can be defined which may be modified as more information becomes available [a modifiable electronic calendar entry form]. For instance "Monday-Friday" could default to specifying a 5 day duration but "9:00am Monday-Friday" would indicate 5 separate events occurring at 9:00AM each day. Plural use of months and/or days of the week also indicate recurrence (e.g. Fridays). Recurrence is also specified using such expressions as "every Friday", ¶ 33.  The embodiment as previously described focuses on detecting date/time information in a document and providing a hyperlink for the detected date/time. If the hyperlink is selected an application could be started in which a new event based on the hyperlinked date/time can be created. An event could also be triggered based on the detection of a pattern within a communication thread. As those in the art will appreciate, a thread can be comprised of a series of messages regarding the same subject. The term thread is generally applied to email messages, "an email thread", but is applicable to other types of message. Generally, the message which started the thread is followed chronologically by message responses from other recipients, thereby allowing the other recipients to follow the entire virtual conversation. In an alternate embodiment, a predefined trigger will be monitored to determine if action needs to be taken. An exemplary trigger could be the number of responses in a message thread. If the number of responses exceeds a defined threshold, the trigger will fire and the user will be presented with the option to create an event by, for example, invoking a menu selection or selecting an option in a dialog box. If the user chooses to create an event, the appropriate application (calendar application or tasks application for example) is invoked and the information in the email such as subject and attendees is mapped to the specified fields in the newly created event. With respect to the date of the event, a default date (i.e. the day following the date of the last entry in the email thread) is inserted into the event and manually changed if it is not suitable [a modifiable electronic calendar entry form], ¶ 34). 

With respect to claim 2, Vanden Heuvel discloses wherein the inferring the plurality of parameters includes translating matching strings from the event information into a temporal expression representation (i.e., As will be understood by those in the art, a user can enter text into an email in plain text and certain recognizable elements or patterns of the plain text can be translated or displayed using hypertext markup language (html) hyperlinks for added functionality. For example, when an email address, a universal resource locator (URL) or a phone number is entered into an email, a hyperlink can be generated [wherein the inferring the plurality of parameters includes translating matching strings from the event information], ¶ 4. Using a date/time detector module, relative terms could be translated into specific date/time entries which are inserted into the new event, ¶ 15. Critical to the resolution of a relative term is the determination of a reference date. A reference date is selected to infer any missing components of an incomplete or relative date/time. Examples of a Reference Date include (but are not limited to): Sent date of an email; Received date of an email; or Current date. The present embodiment uses a reference date inference rule (RDIR) to handle incomplete or relative terms used in document 200. Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [from the event information into a temporal expression representation], ¶ 27). 

(i.e., Parser 320 takes the output of the lexical analyzer and operates by analyzing the sequence of tokens returned, ¶ 36. All subsequent references to identifiers refer to the appropriate index of symbol table 330. Parser 320 uses grammar rules that allow it to analyze tokens 410 from lexical analyzer 310 and create a syntax tree 420. Syntax tree 420 imposes a hierarchical structure on tokens 410 [includes syntactically parsing the text portions of the email message]. For example, operator precedence and associativity are established in syntax tree 420. Representation of an event generator 430 generates a representation of an event. 440 from the syntax tree 420. Using representation of an event 440 as an input, anew event can be created using an application, such as a calendar application or tasks application, ¶ 37). 

With respect to claim 4, Vanden Heuvel discloses storing a calendar entry based on input from a user into the modifiable electronic calendar entry form (i.e., In one embodiment, the date/time detector module comprises a lexical analyzer and parser to correlate words relating to time and date, to a specific date and time that can be used and recognized by an application, such as a calendar application or tasks application [calendar entry]. In an alternate embodiment, an email thread is analyzed by a thread detector module and, if the number of replies in the email thread exceeds a defined threshold, the user is prompted to create an event via a menu selection [a modifiable electronic calendar entry form]. Similar to the first embodiment, if the user chooses to create an event, pertinent information such as subject and attendees is extracted from the email and inserted into the newly created event, ¶ 15. Also see figure 230 in figure 1 and 2. For example, the statement "Monday to Friday" could be considered a single event with a duration of days, or five separate events occurring daily starting Monday and ending Friday. In such cases a default can be defined which may be modified as more information becomes available [a modifiable electronic calendar entry form], ¶ 33. With respect to the date of the event, a default date is inserted into the event and manually changed if it is not suitable [storing a calendar entry based on input from a user into the modifiable electronic calendar entry form], ¶ 34. Also see 230 in figure 2). 

With respect to claim 6, Vanden Heuvel discloses selecting a grammar to interpret the electronic message (i.e., Parser 320 takes the output of the lexical analyzer and operates by analyzing the sequence of tokens returned, ¶ 36. All subsequent references to identifiers refer to the appropriate index of symbol table 330. Parser 320 uses grammar rules that allow it to analyze tokens 410 from lexical analyzer 310 and create a syntax tree 420. Syntax tree 420 imposes a hierarchical structure on tokens 410 [selecting a grammar to interpret the electronic message]. For example, operator precedence and associativity are established in syntax tree 420. Representation of an event generator 430 generates a representation of an event. 440 from the syntax tree 420. Using representation of an event 440 as an input, anew event can be created using an application, such as a calendar application or tasks application, ¶ 37).

With respect to claim 7, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 10, Vanden Heuvel discloses wherein the event creation link is activated by user input (i.e., FIG. 2 depicts the typical mapping pattern from document 200 to a new calendar event. As can been seen in the drawing, the subject 230A of the new calendar event is taken from the subject 200A of document 200. Meeting attendees (not shown) of the new calendar event are taken from the "To:" and "From:" lists of document 200 (CC list could be optional). Event Notes 230B are copied from the body 200B of document 200. Instead of simply copying body 200B of document 200 into Notes 230B, it is possible to insert an identifier into Notes 230B through which the body 200B of document 200 could be ascertained. This identifier could for example be a reference identifier, which uniquely references an email. One advantage of inserting a reference identifier into Notes 230B instead of inserting body 200B occurs in wireless messaging environments… The meeting privacy setting 230C could be determined by looking up the Sender in the address book. If the Sender is categorized as a personal (as opposed to business) contact, the calendar event privacy setting 230C could be marked as private, ¶ 23.  With respect to the date and time entry for the calendar event, the date and time information is taken from the highlighted field 200C and inserted into time and date field 230D [wherein the event creation link is activated by user input]. Where actual times and dates are clearly indicated in document 200, recognition is relatively straightforward. It is simply a matter of using a lookup table to match the format of the given date or time, extract the required date or time information, and then insert the extracted information into the calendar event. For example, typical date and time formats contained in document 200 may include: TABLE-US-00001 Date Formats Time Formats MM/DD/YYYY hh:mm [24 hour format] MM/DD/YY hh:mm AM or PM (12 hour format) YYYY/MM/DD hh:mmTZD (Time Zone Designator) dd Month YYYY hh o'clock Month dd YYYY, ¶ 24.  See 200C in figure 2). 

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 12, Vanden Heuvel discloses a non-transitory computer readable storage medium storing one or more programs configured for execution by a client system, the one or more programs comprising instructions to: generate an event creation link associated with an email message (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink [generating an event creation link, the event creation link being associated with an electronic message]… Relative terms like "tomorrow", "today" or days of the week (ie. Monday, Tuesday, Wednesday, etc.) are hyperlinked as well. … An additional feature relative to both of the above embodiments, provides for a link to be inserted into the event which can be used to access the complete email from which the event was created, ¶ 15). 
Vanden Heuvel further discloses infer at least a first parameter and a second parameter for an event described in the email message by event information included in the email message (i.e., For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [infer at least a first parameter and a second parameter for an event described in the email message by event information included in the email message]. For instance, "September 27.sup.th" is inferred to be within the same year as the message was sent unless the inferred meeting date would fall before the current date, in which case the assumption would be that the meeting will occur in the future (i.e. the next year) rather than the present year (e.g. if an email is sent on December 30.sup.th for a meeting on January 5.sup.th, the reference date inference rule would deem the meeting to be in the next year). It should be appreciated that the RDIR may change to suit the application or situation. It should also be appreciated that when a user selects a hyperlinked relative date/time entry, a display subset of absolute dates in order of probability is generated. The user's selection is entered as the default for future occurrences of the relative term, ¶ 32). 
Vanden Heuvel also discloses the inferring at least the first parameter and the second parameter including at least one of translating matching strings from the event information into a temporal expression representation and syntactically parsing the (i.e., As will be understood by those in the art, a user can enter text into an email in plain text and certain recognizable elements or patterns of the plain text can be translated or displayed using hypertext markup language (html) hyperlinks for added functionality. For example, when an email address, a universal resource locator (URL) or a phone number is entered into an email, a hyperlink can be generated [inferring at least the first parameter and the second parameter including at least one of translating matching strings from the event information], ¶ 4.  Using a date/time detector module, relative terms could be translated into specific date/time entries which are inserted into the new event [into a temporal expression representation and syntactically parsing the event information], ¶ 15.  Critical to the resolution of a relative term is the determination of a reference date. A reference date is selected to infer any missing components of an incomplete or relative date/time. Examples of a Reference Date include (but are not limited to): Sent date of an email; Received date of an email; or Current date. The present embodiment uses a reference date inference rule (RDIR) to handle incomplete or relative terms used in document 200. Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [into a temporal expression representation and syntactically parsing the event information], ¶ 27). 
Vanden Heuvel also discloses a third parameter for the event being unspecified after the inferring (i.e., Using a date/time detector module, relative terms could be translated into specific date/time entries which are inserted into the new event [a parameter for the event being unspecified after the inferring], ¶ 15.  Critical to the resolution of a relative term is the determination of a reference date. A reference date is selected to infer any missing components of an incomplete or relative date/time. Examples of a Reference Date include (but are not limited to): Sent date of an email; Received date of an email; or Current date. The present embodiment uses a reference date inference rule (RDIR) to handle incomplete or relative terms used in document 200. Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [a parameter for the event being unspecified after the inferring], ¶ 27.  The inferred parameters could be any number of unspecified parameters including a third one). 
Vanden Heuvel further discloses in response to activation of the event creation link, display a modifiable electronic calendar entry form including the first parameter, the second parameter, and the third parameter (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink. Selecting the time and date hyperlink generates a menu selection, offering a user the ability to create a new event into which the date/time information will be inserted, along with other information extracted from the email [in response to activation of the event creation link, display a modifiable electronic calendar entry form including the first parameter, the second parameter, and the third parameter]. In one embodiment, the date/time detector module comprises a lexical analyzer and parser to correlate words relating to time and date, to a specific date and time that can be used and recognized by an application, such as a calendar application or tasks application. In an alternate embodiment, an email thread is analyzed by a thread detector module and, if the number of replies in the email thread exceeds a defined threshold, the user is prompted to create an event via a menu selection [displaying, by the client, a modifiable electronic calendar entry form]. Similar to the first embodiment, if the user chooses to create an event, pertinent information such as subject and attendees is extracted from the email and inserted into the newly created event, ¶ 15.  Also see figure 230 in figure 1 and 2.  For example, the statement "Monday to Friday" could be considered a single event with a duration of days, or five separate events occurring daily starting Monday and ending Friday. In such cases a default can be defined which may be modified as more information becomes available [a modifiable electronic calendar entry form], ¶ 33.  With respect to the date of the event, a default date is inserted into the event and manually changed if it is not suitable [display a modifiable electronic calendar entry form including the first parameter, the second parameter, and the third parameter], ¶ 34). 

With respect to claim 13, Vanden Heuvel discloses wherein the inferring at least the first parameter and the second parameter includes parsing text from the email message (i.e., For example, the subject of the event is extracted from the subject of the email [wherein the inferring at least the first parameter and the second parameter includes parsing text from the email message], ¶ 15.  Critical to the resolution of a relative term is the determination of a reference date. A reference date is selected to infer any missing components of an incomplete or relative date/time. Examples of a Reference Date include (but are not limited to): Sent date of an email; Received date of an email; or Current date. The present embodiment uses a reference date inference rule (RDIR) to handle incomplete or relative terms used in document 200 [wherein the inferring at least the first parameter and the second parameter includes parsing text from the email message]. Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [parsing text from the email message], ¶ 27.  For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [the inferring at least the first parameter and the second parameter]. For instance, "September 27.sup.th" is inferred to be within the same year as the message was sent unless the inferred meeting date would fall before the current date, in which case the assumption would be that the meeting will occur in the future (i.e. the next year) rather than the present year (e.g. if an email is sent on December 30.sup.th for a meeting on January 5.sup.th, the reference date inference rule would deem the meeting to be in the next year). It should be appreciated that the RDIR may change to suit the application or situation. It should also be appreciated that when a user selects a hyperlinked relative date/time entry, a display subset of absolute dates in order of probability is generated. The user's selection is entered as the default for future occurrences of the relative term, ¶ 32). 

With respect to claim 14, Vanden Heuvel discloses wherein the inferring at least the first parameter and the second parameter includes parsing at least two of a date, a time, and a description from the email message (i.e., Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [parsing at least two of a date, a time, and a description from the email message], ¶ 27.  For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [the inferring at least two of the first parameter and the second parameter]. For instance, "September 27.sup.th" is inferred to be within the same year as the message was sent unless the inferred meeting date would fall before the current date, in which case the assumption would be that the meeting will occur in the future (i.e. the next year) rather than the present year (e.g. if an email is sent on December 30.sup.th for a meeting on January 5.sup.th, the reference date inference rule would deem the meeting to be in the next year). It should be appreciated that the RDIR may change to suit the application or situation. It should also be appreciated that when a user selects a hyperlinked relative date/time entry, a display subset of absolute dates in order of probability is generated. The user's selection is entered as the default for future occurrences of the relative term, ¶ 32). 

With respect to claim 15, Vanden Heuvel discloses wherein the event creation link is activated by user input (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink. Selecting the time and date hyperlink generates a menu selection, offering a user the ability to create a new event into which the date/time information will be inserted, along with other information extracted from the email [wherein the event creation link is activated by user input], ¶ 15). 

With respect to claim 16, wherein the instructions are further configured to cause the client system to store a calendar entry based on input from a user into the modifiable electronic calendar entry form (i.e., In such cases a default can be defined which may be modified as more information becomes available [wherein the instructions are further configured to cause the client system to store a calendar entry based on input from a user into the modifiable electronic calendar entry form], ¶ 33.  With respect to the date of the event, a default date (i.e. the day following the date of the last entry in the email thread) is inserted into the event and manually changed if it is not suitable [wherein the instructions are further configured to cause the client system to store a calendar entry based on input from a user into the modifiable electronic calendar entry form], ¶ 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanden Heuvel et al. (U.S. Publication No. 20070150513 A1) in view of Pabla et al. (U.S. Publication No. 2005/0289180 A1).
With respect to claim 5, Vanden Heuvel may not explicitly disclose wherein the inferring the plurality of parameters further includes inferring a full name based on a nickname
However, Pabla discloses wherein the inferring the plurality of parameters further includes inferring a full name based on a nickname (i.e., In certain embodiments, identity based user interface 210 may be configured to allow a user to initiate a communication with an identity without actually having to know specific details about the communication mechanism used to communicate with that identity. For instance, in one embodiment, identity based user interface 210 may, when displaying identity or communication information about a remote user, display a button that is labeled "e-mail this identity." In such an embodiment, a user may select such a button and in response identity based user interface 210 may access e-mail application 130 and automatically fill in the identity's e-mail address. Thus, a user may be able to e-mail a colleague or other identity without having to actually know or supply the specific e-mail address. In another embodiment, identity based user interface 210 may incorporate a name or nickname for an identity when displaying communication controls [wherein the inferring the plurality of parameter further includes inferring a full name based on a nickname] and therefore may display a button labeled, "e-mail Tom." The exact nature and information contained in such user interface elements may vary according to different embodiments, § 52) in order to provide an adaptive contact list may use information (¶s 10 and 57- 58). 
Therefore, based on Vanden Heuvel in view of Pabla, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Pabla to the system of Vanden Heuvel in order to provide an adaptive contact list may use information about active applications among other contextual characteristics when detecting current context information and when identifying context appropriate contact entries and information and after identifying one or more context appropriate contact entries, an adaptive contact list may supply or provide such entries to an application for use in identity or communication related processes such as email and calendars.

Claims 17-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanden Heuvel et al. (U.S. Publication No. 20070150513 A1) in view of Curbow et al. (U.S. Publication No. 2004/0243677 A1).
With respect to claim 17, Vanden Heuvel discloses generate an event creation link associated with an email message (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink [generate an event creation link associated with an email message]… Relative terms like "tomorrow", "today" or days of the week (i.e. Monday, Tuesday, Wednesday, etc.) are hyperlinked as well. … An additional feature relative to both of the above embodiments, provides for a link to be inserted into the event which can be used to access the complete email from which the event was created, ¶ 15). 
Vanden Heuvel also discloses infer at least a first parameter and a second parameter for an event described in the email message by event information included in the email message (i.e., For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [infer at least a first parameter and a second parameter for an event described in the email message by event information included in the email message]. For instance, "September 27.sup.th" is inferred to be within the same year as the message was sent unless the inferred meeting date would fall before the current date, in which case the assumption would be that the meeting will occur in the future (i.e. the next year) rather than the present year (e.g. if an email is sent on December 30.sup.th for a meeting on January 5.sup.th, the reference date inference rule would deem the meeting to be in the next year). It should be appreciated that the RDIR may change to suit the application or situation. It should also be appreciated that when a user selects a hyperlinked relative date/time entry, a display subset of absolute dates in order of probability is generated. The user's selection is entered as the default for future occurrences of the relative term, ¶ 32). 
(i.e., As will be understood by those in the art, a user can enter text into an email in plain text and certain recognizable elements or patterns of the plain text can be translated or displayed using hypertext markup language (html) hyperlinks for added functionality. For example, when an email address, a universal resource locator (URL) or a phone number is entered into an email, a hyperlink can be generated [the inferring at least the first parameter and the second parameter including at least one of translating matching strings from the event information], ¶ 4. Using a date/time detector module, relative terms could be translated into specific date/time entries which are inserted into the new event, ¶ 15. Critical to the resolution of a relative term is the determination of a reference date. A reference date is selected to infer any missing components of an incomplete or relative date/time. Examples of a Reference Date include (but are not limited to): Sent date of an email; Received date of an email; or Current date. The present embodiment uses a reference date inference rule (RDIR) to handle incomplete or relative terms used in document 200. Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [into a temporal expression representation and syntactically parsing the event information], ¶ 27.  In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink [a third parameter for the event being unspecified after the inferring]. Selecting the time and date hyperlink generates a menu selection, offering a user the ability to create a new event into which the date/time information will be inserted, along with other information extracted from the email [a third parameter for the event being unspecified after the inferring]. For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [a third parameter for the event being unspecified after the inferring]. Parser 320 takes the output of the lexical analyzer and operates by analyzing the sequence of tokens returned [into a temporal expression representation and syntactically parsing the event information], ¶ 36.  All subsequent references to identifiers refer to the appropriate index of symbol table 330. Parser 320 uses grammar rules that allow it to analyze tokens 410 from lexical analyzer 310 and create a syntax tree 420. Syntax tree 420 imposes a hierarchical structure on tokens 410 [syntactically parsing the event information]. For example, operator precedence and associativity are established in syntax tree 420. Representation of an event generator 430 generates a representation of an event. 440 from the syntax tree 420. Using representation of an event 440 as an input, anew event can be created using an application, such as a calendar application or tasks application, ¶ 37). 
Vanden Heuvel further discloses in response to activation of the event creation link, display a modifiable electronic calendar entry form including the first parameter, the second parameter, and the third parameter (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink. Selecting the time and date hyperlink generates a menu selection, offering a user the ability to create a new event into which the date/time information will be inserted, along with other information extracted from the email [in response to activation of the event creation link, display a modifiable electronic calendar entry form including the first parameter, the second parameter, and the third parameter]. In one embodiment, the date/time detector module comprises a lexical analyzer and parser to correlate words relating to time and date, to a specific date and time that can be used and recognized by an application, such as a calendar application or tasks application. In an alternate embodiment, an email thread is analyzed by a thread detector module and, if the number of replies in the email thread exceeds a defined threshold, the user is prompted to create an event via a menu selection [displaying, by the client, a modifiable electronic calendar entry form]. Similar to the first embodiment, if the user chooses to create an event, pertinent information such as subject and attendees is extracted from the email and inserted into the newly created event, ¶ 15.  Also see figure 230 in figure 1 and 2.  For example, the statement "Monday to Friday" could be considered a single event with a duration of days, or five separate events occurring daily starting Monday and ending Friday. In such cases a default can be defined which may be modified as more information becomes available [a modifiable electronic calendar entry form], ¶ 33.  With respect to the date of the event, a default date is inserted into the event and manually changed if it is not suitable [display a modifiable electronic calendar entry form including the first parameter, the second parameter, and the third parameter], ¶ 34). 

However, Curbow discloses a cell phone comprising: one or more processing units; and memory storing programs (i.e., Work center 370 may include laptop computer 301, cellular phone 306 and pager 308. Cellphone 306 is, in this example, enabled to communicate with the network via wireless hub 375, as is pager 308. In FIG. 3, network 300 is also shown linked to Internet 303 by server 304. Note that the arrangement and numbers of computers, peripherals, and connections shown in this example are only for illustrative purposes. This embodiment of the present invention is not dependent on the precise compliment of the network on which it operates. However, in the embodiments of the present invention discussed herein, a user is expected to have access to a means of sending and receiving email messages and a means of accessing an electronic calendar. PDA 305, cellular phone 306, workstation 307, laptops 301 and 310, and desktops 309 and 311, are all, in this illustration, capable of email and calendar access, ¶ 44.  The embodiment of the present invention discussed here may be implemented as software programming code used by a computer similar to the generic computer illustrated in FIG. 4, in block diagram form. There, an exemplary computer system 400, e.g., server system 304, system 311, 310, 301, 307, etc., comprises bus 410 which electronically connects central processor 401, volatile RAM 402, non-volatile ROM 303 and data storage device 404, ¶ 45) in order to provide a method and system which create and track appointments, tasks and other schedulable events from email (¶ 6).


With respect to claim 18, wherein the inferring at least the first parameter and the second parameter includes parsing text from the email message (i.e., For example, the subject of the event is extracted from the subject of the email [wherein the inferring at least the first parameter and the second parameter includes parsing text from the email message], ¶ 15.  Critical to the resolution of a relative term is the determination of a reference date. A reference date is selected to infer any missing components of an incomplete or relative date/time. Examples of a Reference Date include (but are not limited to): Sent date of an email; Received date of an email; or Current date. The present embodiment uses a reference date inference rule (RDIR) to handle incomplete or relative terms used in document 200 [wherein the inferring at least the first parameter and the second parameter includes parsing text from the email message]. Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [parsing text from the email message], ¶ 27.  For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [the inferring at least the first parameter and the second parameter]. For instance, "September 27.sup.th" is inferred to be within the same year as the message was sent unless the inferred meeting date would fall before the current date, in which case the assumption would be that the meeting will occur in the future (i.e. the next year) rather than the present year (e.g. if an email is sent on December 30.sup.th for a meeting on January 5.sup.th, the reference date inference rule would deem the meeting to be in the next year). It should be appreciated that the RDIR may change to suit the application or situation. It should also be appreciated that when a user selects a hyperlinked relative date/time entry, a display subset of absolute dates in order of probability is generated. The user's selection is entered as the default for future occurrences of the relative term, ¶ 32). 

With respect to claim 19, wherein the inferring at least the first parameter and the second parameter includes parsing at least two of a date, a time, and a description from the email message (i.e., Given a reference date and an incomplete (or relative date), an absolute date is inferred using the RDIR. The inference rule will determine how to apply the relative date to the reference date [parsing at least two of a date, a time, and a description from the email message], ¶ 27.  For example, if the relative term "tomorrow" is indicated in the email, this term is compared to the Sent date of the email and the day following that date is deemed to be the date to be entered into the calendar event/ task. Incomplete or missing information in the date contained in the email can also be inferred [the inferring at least two of the first parameter and the second parameter]. For instance, "September 27.sup.th" is inferred to be within the same year as the message was sent unless the inferred meeting date would fall before the current date, in which case the assumption would be that the meeting will occur in the future (i.e. the next year) rather than the present year (e.g. if an email is sent on December 30.sup.th for a meeting on January 5.sup.th, the reference date inference rule would deem the meeting to be in the next year). It should be appreciated that the RDIR may change to suit the application or situation. It should also be appreciated that when a user selects a hyperlinked relative date/time entry, a display subset of absolute dates in order of probability is generated. The user's selection is entered as the default for future occurrences of the relative term, ¶ 32). 

With respect to claim 20, Vanden Heuvel discloses wherein the event creation link is activated by user input (i.e., In one embodiment, the time and date of the event contained in an email is automatically recognized and displayed to the user in the style and function of an html hyperlink. Selecting the time and date hyperlink generates a menu selection, offering a user the ability to create a new event into which the date/time information will be inserted, along with other information extracted from the email [wherein the event creation link is activated by user input], ¶ 15). 
Vanden Heuvel may not explicitly disclose user input into the cell phone.
However, Curbow discloses user input into the cell phone (i.e., Work center 370 may include laptop computer 301, cellular phone 306 and pager 308. Cellphone 306 is, in this example, enabled to communicate with the network via wireless hub 375, as is pager 308. In FIG. 3, network 300 is also shown linked to Internet 303 by server 304. Note that the arrangement and numbers of computers, peripherals, and connections shown in this example are only for illustrative purposes. This embodiment of the present invention is not dependent on the precise compliment of the network on which it operates. However, in the embodiments of the present invention discussed herein, a user is expected to have access to a means of sending and receiving email messages and a means of accessing an electronic calendar [user input into the cell phone]. PDA 305, cellular phone 306, workstation 307, laptops 301 and 310, and desktops 309 and 311, are all, in this illustration, capable of email and calendar access, ¶ 44) in order to provide a method and system which create and track appointments, tasks and other schedulable events from email (¶ 6).
Therefore, based on Vanden Heuvel in view of Curbow, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Curbow to the system of Vanden Heuvel in order to provide a method and system which create and track appointments, tasks and other schedulable events from email.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
1/3/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447